El Juez Asociado Se. MacLeaey,
emitió la opinión del tribunal.
Se inició esta cansa ante la Corte Municipal de Cabo Pojo 'a virtud de una denuncia jurada que fué presentada por Leonardo Recio, Jefe de Distrito de la Policía Insular, impu-tando a los acusados, que son los apelantes antes este tribunal, la comisión de un delito de conspiración que se alega haberse llevado a efecto en los días 6 y 7 de septiembre do 1911 en el pueblo de Cabo Rojo, porque los acusados volun-taria y maliciosamente conspiraron, poniéndose de acuerdo para llevar a cabo un delito de destrucción de bienes asegu-rados, con el objeto de cobrar las pólizas que existían sobre dichos bienes. Los acusados fueron juzgados y declarados culpables en la Corte Municipal de Cabo Rojo, contra cuya sentencia interpusieron recurso de apelación.
La Corte de Distrito de Mayagüez, ante la cual fué llevado este caso en apelación, celebró un nuevo juicio del mismo en 19 de marzo de 1912, y después de oir y considerar la acusa-ción, la alegación de no culpable, la prueba que fué presen-tada, y los informes de las partes, declaró a los acusados Abraham Lugo y José Martí culpables de un delito de cons-piración, condenando a cada uno de los mismos a sufrir la *452pena de nn año de prisión en la cárcel de distrito y a pagar una multa de mil ($1,000) dólares y las costas del procedi-miento de por mitad. Contra esta sentencia condenatoria los. acusados interpusieron el mismo día 19 de marzo de 1912 por' medio de su abog’ado, Señor Alfredo Arnaldo, recurso de ape-lación para ante este Tribunal Supremo.
Aparece en los autos un pliego de excepciones y una ex-posición del caso. Tanto los apelantes como El Pueblo pre-sentaron sus alegatos escritos, habiendo argumentado el casa en el acto de la vista.
Por razones de conveniencia examinaremos las cuestiones, que han sido sometidas a nuestra consideración por orden dis-tinto a aquel en que fuerón presentadas en los alegatos de las partes. Los motivos en que se funda esta apelación son los. siguientes:
“Primero. Que de los hechos probados no aparece que los acusados llevaron a cabo ninguna conspiración o ejecutaron acto alguno de-donde aparezca que alguno de los mismos es culpable del delito que se lea imputó.
“Segundo. Que la corte cometió error al desestimar las excep-ciones perentorias que se formularon a la denuncia.
“Tercero. Que la córte cometió error al negar la moción de los-apelantes solicitando la eliminación de las intercalaciones o enmien-das a la denuncia original fenmendada, y permitiendo ál denunciante Leonardo Recio jurar una nueva denuncia ante el secretario de la corte de distrito.
“Cuarto. Que la corte cometió error al admitir evidencia secun-daria de la póliza de aseguro de mercancías que había sido expedida a favor de Abraham Lugo Quiñones.”
Tanto en los alegatos como en los informes orales que se^ hicieron en este caso, el Fiscal confiesa el error cometido por la corte sentenciadora al admitir en evidencia una copia de la póliza de seguros sin-que antes sé alegara'la razón que había para ello, como se ha expresado en el cuarto motivo a que se ha hecho referencia, y solicita que la causa sea devuelta a la. corte sentenciadora para la celebración de un nuevo juicio.. *453Por otra parte el abogado de los apelantes sostiene que debe revocarse la sentencia por las razones que ban sido alegadas y desestimarse la acusación absolviéndose libremente a los acusados.
Considerando estas cuestiones por su orden correlativo, según se ba indicado anteriormente, resulta:
Primero. En cuanto a la suficiencia de los becbos pro-bados para mostrar que se formó una conspiración o cuales-quiera otros actos criminosos por parte del acusado, exami-nemos toda la prueba en detalle. Las declaraciones esen-ciales de los testigos pueden ser resumidas en la forma si-guiente :
PRÜEBA DEL FISCAL.
“Benigno Rodríguez declaró que: ‘A. Lugo S. en C. tenía asegurado su establecimiento con una póliza en la Compañía L’Union de París por $4,000 vigente allá para el 6 y 7 de septiembre de 1911 y la cual fue endosada a favor de Abrabam Lugo Quiñones en 12 de agosto de 1911.’
“Federico Schroeder declaró que: ‘Era Juez Municipal de Cabo Rojo para los días 6, 7 y 8 de septiembre y en esos días ocurrió allí un incendio, siendo destruida la corte municipal y varias casas más.’
‘ ‘ El día 6 por la tarde como a las 7 de la nocbe, salió para Mayagüez en unión de Abrabam Lugo y regresó a Cabo Rojo como a las doce de la nocbe; durante el viaje de regreso que bacía con Lugo observó el incendio; se montó en un automóvil que entonces pasaba, quedando Lugo en el cocbe. Esa tarde como a las 4 vió una calesa frente a la tienda de Lugo y al saber que ésta iba para Mayagüez indicó al cochero si podía llevarlo también a él; estando comiendo llegó Lugo y le dijo que lo llevaría en el cocbe a Mayagüez; cuando fué a la casa de éste para tomar el coche no lo encontró allí pero como a las 7 de la nocbe lo encontró Lugo y al decirle el declarante que había desistido del viaje por ser hora intempestiva, insistió Lugo en que hiciese el viaje porque podrían llegar temprano y regresar tam-bién temprano; que al preguntarle la causa de no salir temprano, le contestó que era porque había mandado el caballo a comer. Fueron a Mayagüez donde se separaron, dieiéndole que haría lo posible por ter-minar pronto para regresar, volviendo a encontrarse a las doce de la nocbe, dándole como excusa de la tardanza que había jugado una mesa de billar. Cuando iban para Mayagüez, Lugo manejaba el cocbe y se *454afanaba porque el caballo llegase cuanto antes y al llegar lo invitó a que fuera a Añasco para que lo conociera, lo que no aceptó; al regreso de Mayagüez, Lugo se quedó dormido en el coche aunque supone que estaba despierto, aunque lo veía con los ojos cerrados. Cuando en el camino observó el fuego el declarante11 quitó las bridas al muchacho para apurar al caballo, y él me decía (parece referirse al muchacho) que no tomara las bridas, pero como el declarante tenía más deseo que él por llegar, porque se decía en Cabo Rojo que de un momento a otro habría un fuego, habiendo pasado un automóvil lo tomó para llegar antes. Se decía que el fuego iba a ocurrir en la cuadra aquella donde tuvo lugar, porque todas esas casas estaban aseguradas y había adver-tido al Jefe de la Policía que vigilara por ese lado del pueblo.
“Rafael Montalvo declaró que: ‘Uno o dos días antes del fuego hizo un viaje en calesa con Martí a Mayagüez y al regresar de esa-ciudad llevó Manuel Toro una caja y la echó en el coche, pero no sabe lo que contenía; por entre la madera de la caja se veían cartuchos de meter botellas. Al llegar a Cabo Rojo le dijo Martí que entregara la caja a Lugo y que llevó a la tienda.’
“Juan Paulino, de 15 años de edad, declaró que: ‘El 6 de septiem-bre, en cuya noche hubo un fuego en Cabo Rojo y por orden de Lugo bajó en la tienda de éste una caja poco más de un latón de gas acos-tado a lo largo; las tablas no estaban muy unidas y se veían de los cartuchos que le ponen a los botellas de ron; más abajo de ios car-tuchos vió en una esquina de la caja, una cosa colorada, lo cual ase-gura que sería una lata, porque cuando la puso en la rueda para traérsela otra vez sonó como lata y cuando la llevaba sentía como que se movía dentro algún líquido y por la esquina vió que era colorada la lata: que por orden de Lugo puso la caja en la trastienda; no sabe si ahora vendrán lo mismo las latas de gasolina pero antes venían latas coloradas de gasolina y las de gas eran blancas y la caja a que él se refiere tenía el mismo tamaño de una lata de gas o de gasolina. ’
“Alfredo Rodríguez, de 15 años, declaró que: ‘Era dependiente de Lugo y entre cinco y seis de'la tarde del 6 de septiembre el cochero Rafael Montalvo llevó una lata colorada cubierta.con unos listones la que se puso a la parte de atrás. La tienda de Lugo se alumbraba con gas y cuando eso, allí había gas, pero muy poco. La tienda no se encendía todas las noches, solamente los sábados. Que cuando entró a la tienda había muy poco gas en un latón y durante el tiempo que estuvo allí no se gastó ese .latón en el que había muy poco gas, pero alcanzaba para el sábado siguiente y los quinqués tenían gas; no le dijeron lo que contenía la caja esa.’
*455‘ ‘ En la casa de Lugo se vendían como de un peso a dos los .días de,, trabajo y $10 los domingos; que la tienda .no estaba bien surtida., teniendo todas las mercancías al frente y no ocupaban muchos de los escaparates; que en los sitios donde faltaban telas se tendía unas, pieza de tela, abierto un pedazo para que cubriera donde no había y r para que no se viera aquello vacío; las estibas que no estaban así,, tenían muchas telas. Que durante el tiempo que estuvo allí (había,, entrado el 15 de junio) la tienda no se surtió, pues no vió llegar mer.-. cancía nueva;, allí se vendía y no se traía mercancía. En la tras-; tienda había un baño como de, dos varas de largo vuelto boca abajo en el suelo y había también una mesa pero el baño no estaba encima-de ella. Que en la tienda no se vendían materias inflamables como'-' licores, gas o gasolina ni había alcohol desnaturalizado; que había/ como 30 cajas de zapatos de hombre pero algunas no tenían ningún zapato; habían 20 o 30 con zapatos dentro. Había como dos docenas,, de zapatos de niño. Los zapatos de hombre se detallaban a $2 y algunas veces a $2.50; que habrían como dosciéntas piezas de tela aunque no estaban completas.
“Enrique López Delgado declaró que; ‘El día del fuego estuvo en la carpintería de Henry, cuyo patio es el mismo que el de la tienda de Lugo y ese día derramaron una pipa con agua que había en el patio y para verterla se .presentó Lugo en la puerta de la carpijá-'1 tería, diciendo que si alguno le hacía el favor de ayudarle á derramar el agua, y, ofreciéndose José Martí, entre los dos la volcaron.’ ' 1
“Luis Henry declaró que ‘El día del fuego llegó' al patio Lugo a volcar el agua de una pipa, no pudo hacerlo, y entonces dijo ‘ ¿ Quién me ayuda?’ y de entre unos cuantos que habían eñ la carpintería se ofreció José Martí a ayudarlo. Martí no trabajaba en la ebanistería, pero estaba allí componiéndole el cajón a un limpiabotas y no sabe a' qué se dedicaba Martí por esos días pues no le conocía ningún trabajó.-Agrega ‘tengo entendido que las aguas del barril estaban malas por-que hedían,’ y se fijó en que despedían mal olor; que la pipa era un barril nuevo que había llevado Lugo y el declarante le había dado una viruta para que lo quemara porque tenía manteca y él le pegó fuego al barril y aquel día vino a botar el agua. Hacía algunos días que el barril estaba lleno de agua; que después de vertida el agua el barril volvió a quedar en su mismo sitio en la chorrera donde caía el agua. (
“Juana Ayala declaró que': ‘Cuando el fuego vivía con Julia Yriza-rry la que estaba en concubinato con Martí. Acompañó a Julia como una semana antes del fuego a casa de Lugo a coger una orden-*456que le dió Martí por $10. Esa sola vez la acompañó y Julia cogió mercancías, pero no dinero.’
“Julia Yrizarry declaró que: ‘Era concubina de Martí. -Antes del fuego llevó una orden que por $10 le dió Martí, pero antes no había llevado ninguna otra a casa de Lugo. En otras ocasiones le llevaba órdenes de Martí a otros establecimientos de los cuales menciona dos. Supone que Martí tenía alguna ñuca aunque no ha ido a ella; no le conoce ningún oficio ni profesión; llevó la orden a Lugo como quince días antes del fuego.’
“Miguel del Toro Colberg declaró que: ‘Es notario y su protocolo fué destruido por el incendio, pues estaba contiguo a la tienda de Lugo. El 14 de enero de 1911 fué a Lajas con José Martí para que la señora de éste le otorgara un poder general y como un mes después Martí otorgó una escritura de venta. Martí es casado, e ignora si tiene alguna concubina. Después del poder y la venta de la finca rústica, le preguntó Martí, que si se perdía la escritura original que obraba en una notaría si podía anularse una venta hecha, contestándole que podía reconstruirse. Que días antes del fuego en la casa de Lugo éste le dijo que intentaba mudarse a la casa de Gregorio Ramírez porque creía que era mejor sitio. En cierta ocasión le dijo Lugo a Ramírez que le ponía como condición para mudarse que levantara la póliza de seguro. Visitaba la tienda de Lugo y ni una vez en dos meses pudo observar que llevara caja o mercancías: Vió que habían seis u ocho tramos que estaban vacíos tapados con telas.’
“Gregorio Ramírez declaró que: ‘Tuvo en tratos en agosto o sep-tiembre una casa con Lugo para arrendársela; que antes de mudarse había de levantar el aseguro de las mercancías; entregó la llave de la casa a fines de agosto, pero Lugo no se mudó aunque llegó a empe-zar los aparadores. La llave la entregó en los últimos días de agosto o principios de septiembre y el fuego ocurrió el 6 de septiembre y se la devolvió al fin de octubre.’
“José Quiles declaró que: ‘Es quincallero y su última compra a Dugo, la hizo cinco o seis días antes del fuego. Luego le dijo si quería hacer una factura contestándole que sí, siempre que le convinieran los precios. Relata los efectos que le compró y dice que las telas las compró a un centavo menos que en otras ocasiones, aunque en otras le había comprado a un centavo más barato. Le gastó $40 en percales y muselinas.’
' “Arturo Brugman declaró que: ‘Es policía insular. Como a la 1.05 de la noche pasó por la tienda de Lugo, inspeccionando bien, porque había recibido orden del jefe de vigilar aquella casa porque *457era la de la corte: todo estaba oscuro y se fué al cuartel a buscar el capote, regresando enseguida. Oyó un ruido fuerte, baló el portón de la casa y estaba abierto: debajo de la escalera de la corte babía una mesa y encima una ponchera grande de la que salía llama y olor a gasolina; debajo de la palangana no había fuego ninguno todavía: la puerta del patio estaba abierta.’
“Leonardo Recio declaró que: ‘Es jefe de policía. El juez municipal, José Martí, Lugo y el declarante, estaban juntos en la plaza: Lugo y el juez se fueron para Mayagüez y Martí y él desde esa hora (7 de la noche) estuvieron dando vueltas por la población hasta la 1 de la madrugada en que se despidieron, se fué al cuartel y enseguida oyó la vez de fuego. Martí nunca había acostumbrado a andar con él.de noche de ese modo. Que de la corte municipal al sitio donde se separó de Martí, habrán treinta o cuarenta metros. Al llegar al sitio del incendio observó sobre una mesa un baño cuyo contenido ardía con mayor incremento que el fuego que se sucedía en los bajos de la casa.’
‘ ‘ José Flores declaró que: ‘ Es policía. Al día siguiente del incen-dio ocupó una lata y un balde que eran los que estaban al lado de la escalera. ’
“Se presentó como prueba la póliza de seguro.”
PRUEBA DE LA DEFENSA.
“José Irizarry declaró que: ‘Tiene un cafetín o confitería en Mayagüez. En septiembre expidió una caja para Cabo Rojo conte-niendo artículos de su establecimiento. Le parece que fué el día 6, e iban dirigidas a Juan Rosario. El contenido de la caja era mer-cancías por $11. Que el coche que llevó la,caja a Cabo Rojo pertenecía a José Martí que andaba en él. Las mercancías eran latas de salmón, de calamares, y unas botellas de Vermouth.’
' , “Manuel Toro declaró que: ‘Estuvo en el establecimiento de Yri-zarry el día 6, no recuerda el mes pero le parece que fué en septiembre y llevó a un coche un cajón de la confitería para Cabo Rojo; cuando llegó a la confitería le estaban poniendo la última tabla y no sabe lo que llevaba dentro; entregó la caja al cochero de José Martí.’
“Miguel Seda declaró que: ‘Conoce a Lugo y estuvo en su esta-blecimiento en agosto de 1911. Calculó aproximadamente las mer-cancías que tenía de $3,500 a $4,000. Dice que no pasó balance de la casa pero que tenía 24 años de práctica, pero que con la vista, que todos los años pasa balance en su casa; que no pasaba balance en su *458casa con la vista: no sabe si las cajas de zapatos estaban llenas o vacías: ’
‘1 Juan Caneio declaró que: ‘ Ha sido comanditario de Lugo hasta-agosto en que lo vendió. El capital de la casa era de $2,000 y además, cogía mercancías en la plaza. Supone que cuando se separó Lugo, pasó balance, pues le enseñó un documento haciendo constar las exis-tencias que había y en el que aparecía la casa con un activo de $4,000 y pico de pesos. No sabe las deudas que tenía la casa y le vendió la comandita por los $1,000 que había dado en efectivo, cuyo pago le hizo parte en dinero, parte en una garantía, y $200 que aun no ha cobrado. Retiró la comandita porque le pareció que el negocio no-iba bien y durante- ella no obtuvo beneficio. ’
“Andrés Rodríguez declaró que: ‘La noche del fuego vió bajar del Casino a Martí con el jefe de la policía. Se separaron ambos, el declarante se fué delante a un cafetín a tomar café y en el momento llegó Martí y allí estuvieron juntos algún tiempo. Después marchó a su casa y como cinco minutos antes de acostarse oyó la voz de fuego: José Martí había quedado en el cafetín. La separación fué cuestión de cinco minutos.’ ”
La anterior fué toda la prueba presentada en el caso. Examinada toda cuidadosamente, no revela dicha prueba becbos suficientes que demuestren la formación de una cons-piración o comisión de algún otro delito. Pueden aparecer de la misma circunstancias sospechosas, pero para que pueda basarse en ellas una sentencia condenatoria, lo mismo en este caso que en cualquiera otro en que se formule una acusación criminal deberá quedar establecida la culpabilidad de los acu-sados por la prueba, fuera de toda duda razonable. La prueba en cuanto a este punto ha fracasado. Por tanto no puede sostenerse la sentencia condenatoria.
En cuanto al 2o., 3o. y 4o. fundamentos que han sido ex-, presados y por los cuales los apelantes solicitan la revocación de la sentencia dictada por la corte inferior, podemos ex-presar que, apareciendo que no existen hechos suficientes so-bre los cuales pueda fundarse una sentencia condenatoria, no importa que la corte cometiera error al desestimar las excep-ciones que se formularon a la acusación y al negarse a elimi-nar las mismas, así como en haber permitido que se presen-*459tara una 3i3ieya denuncia jurada por el denunciante, o en haber admitido prueba impertinente. Según el criterio qne hemos formado del caso, todas estas cuestiones resultan inmateriales para la decisión del recurso y no es necesario qne las dis-cutamos.
En el alegato escrito e- informe oral del abogado de los apelantes se hace referencia a otros errores qne se alega fue-ron cometidos por la corte inferior, pero son demasiado nu-merosos para siquiera ser mencionados dentro de los límites de esta opinión; por tanto no serán tomadas en consideración.
Por consiguiente, somos de opinión de qne el error come-tido por la corte sentenciadora al dictar su sentencia condena-toria, fundada la misma en prueba insuficiente, hace necesa-ria la revocación de dicha sentencia. Por esta razón, la sen-tencia de la corte inferior debe ser revocada, comunicándose tal resolución a la corte inferior a los fines que fueren pro-cedentes.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. Wolf expresó estar conforme con la sentencia.